811 F.2d 1504Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ariel FALCON, Plaintiff-Appellant,v.Norman A. Carlson, Mr. Samples, Mr. Hoover, Mr. Hamett, Mr.Norris, Mr. Willingham, Ray George, Mrs. Ford,Nurse, Defendants-Appellees,andJerry Clem, Mr. Yeargin, Defendants.
No. 86-7307.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1986.Decided Jan. 30, 1987.

Before HALL, SPROUSE and WILKINSON, Circuit Judges.
Ariel Falcon, appellant pro se.
James Gordon Carpenter, Office of the U.S. Attorney, for appellees.
PER CURIAM:


1
Ariel Falcon filed a complaint against several defendants alleging violation of his constitutional rights.  On 17 September 1986 the district court dismissed claims against some defendants and granted judgment for other defendants.  The district court denied the motions for summary judgment of two of the defendants.  Falcon appeals;  we dismiss.


2
The order Falcon appeals from is not a final order because it does not dispose of all the issues so that nothing remains to be determined.   Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  The district court retains jurisdiction over Falcon's claims against two of the defendants and has not certified its order for appeal under Fed.R.Civ.P. 54(b).  This case may not be appealed under the exceptions of 28 U.S.C. Sec. 1292(b).  Nor does the appeal fit under the collateral order doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and dismiss the appeal for lack of jurisdiction.


4
DISMISSED.